Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in the Registration Statement (Form S-3) and related Prospectus of Biota Pharmaceuticals, Inc. for the registration of its common stock, preferred stock, debt securities, warrants, and units for a proposed maximum aggregate offering price of $75,000,000 and to the incorporation by reference therein of our reports dated March 14, 2012, with respect to the consolidated financial statements and schedules of Nabi Biopharmaceuticalsand the effectiveness of internal control over financial reporting of Nabi Biopharmaceuticals included in its Annual Report (Form 10-K) for the year ended December 31, 2011, filed with the Securities and Exchange Commission. /s/Ernst & Young LLP McLean, Virginia August 13, 2013
